        Case 5:19-cv-05885-JFL Document 23-2 Filed 06/26/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN DOE,                                        :
                                                 :
               Plaintiff,                        :
                                                 :    CIVIL ACTION NO. 19-5885 (JFL)
       v.                                        :
                                                 :
LOUIS DeJOY, et al.,                             :
                                                 :
               Defendants.                       :

                                           ORDER

       AND NOW, this _____ day of ______________, 2020, upon consideration of defendant

Qiana Reid’s motion to dismiss all claims against her in plaintiff John Doe’s First Amended

Complaint, and any opposition thereto, it is hereby ORDERED that the motion is GRANTED for

the reasons stated in Reid’s memorandum of law. All claims against defendant Qiana Reid are

DISMISSED with prejudice.

                                            BY THE COURT:



                                            HONORABLE JOSEPH F. LEESON, JR.
                                            Judge, United States District Court
